DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Species IV (claims 1-10) in the reply filed on 3/5/21 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner.  This is not found persuasive because the Group I claims are directed towards apparatus that would require a search in subgroup CPC H01L 23/5226 whereas Group II claims are directed towards process of making that would require a separate search in subgroup H01L 21/31116.  Therefore since the claims of Group I and Group II require two separate searches in two separate fields, the requirement is still deemed proper and is therefore made FINAL.
Claims 11 thru 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/5/21.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “buffer region surrounds the integrated region with the first recess region interposed therebetween” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For example, in FIG 12, it appears the first recess region 160 is not between the buffer region 150 and the integrated region 140.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	In view of the 112 rejection above, claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101770992 as disclosed by the applicant’s IDS filed 9/16/20.  CN 101770992 discloses (see, for example, FIG. 11, and 10) a semiconductor device comprising a die comprising an integrated circuit region 430, first recess region 412, and second recess region 413.  In FIG. 11, CN 101770992 discloses the first recess region having a first recess 412, and the second recess region having a second recess 413.  
Regarding claim 2, see, for example, FIG. 11 wherein CN 101770992 discloses a first conductive structure 411.
Regarding claim 4, see, for example, FIG. 11 wherein CN 101770992 discloses a buffer region 411.
Regarding claim 5, see, for example, FIG. 11 wherein CN 101770992 discloses the first conductive structure 411 comprising a plurality of insulating layers and a plurality of conductive layers on a substrate 401.

Regarding claim 9, see, for example, FIG. 11 wherein CN 101770992 discloses the first conductive structure 411 being directly connected to the substrate of the semiconductor device which are biased to ground to support the electrical operations of rest of the semiconductor device.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101770992 as applied to claims 1, 2, 4, 5, 7, and 9, and further in view of TW 200949998 as disclosed by the applicant’s IDS filed 9/16/20.  CN 101770992 does not disclose the second conductive structure.  However, TW 200949998 discloses (see, for example, FIG. 4) a semiconductor device comprising multiple conductive structures 124a/124b between trenches 125.  It would have been obvious to one of ordinary skill in the art to have a second conductive structure in order to include more conductive structures for building a more robust, integrative  semiconductor device.
	Regarding claims 6, and 8, see, for example, FIG. 4 wherein TW 200949998 discloses the conductive structures comprising metallization layers M and vias V.  It would have been 
Regarding claim 10, see, for example, it would have been obvious to have the second conductive structure being electrically grounded in order to reference the voltage to the rest of the semiconductor device.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Eugene Lee
March 19, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815